EXHIBIT 10.7







AMENDED AND RESTATED EMPLOYMENT AGREEMENT
effective April 1, 2017 (“Effective Date”)


between




T-Mobile US, Inc., (the “Company”)




and




John Legere (the “Executive”).









--------------------------------------------------------------------------------


 


W I T N E S S E T H:
WHEREAS, the parties wish to enter into this Amended and Restated Employment
Agreement (this “Agreement”) setting forth the terms and conditions of the
Executive’s employment with the Company; and
WHEREAS, this Agreement amends and restates in its entirety that certain
Employment Agreement between the parties, dated September 22, 2012, as amended
(the “Original Agreement”).
NOW THEREFORE, in consideration of the promises and the mutual covenants
hereinafter set forth, and other good and valuable consideration, the receipt
and sufficiency of which is hereby acknowledged, the parties agree as follows:
1.
Duties.1

The Company shall employ the Executive, and the Executive shall serve in the
full-time employ of the Company, on the terms and subject to the conditions set
forth in this Agreement. The Executive shall serve as the Chief Executive
Officer (“CEO”) of the Company, reporting to the Chairman of the Board of
Directors for the Company (the “Board”) and shall at all times during the Term
be the most senior executive officer of the Company. The Executive shall have
such duties and authority commensurate with the position of CEO of the Company
and shall perform such other duties commensurate with such position as the
Chairman of the Board may from time-to-time assign. During the Term Deutsche
Telekom AG (“DT”) shall cause the Executive to be appointed to the Board (and
for so long as the Company has publicly traded common stock or other equity
securities, the Company shall use its best efforts to cause the Executive to be
nominated for election to the Board). The Executive shall devote his best
efforts and all of his business time and attention to promote the benefit and
advantage of the Company; provided, however, that the foregoing shall not
preclude the Executive from engaging in appropriate civic, charitable or
religious activities which have been previously approved by the Company’s
compliance function consistent with Company policy or from devoting a reasonable
amount of time to private investments not inconsistent with the Restrictive
Covenant and Confidentiality Agreement referenced in paragraph 6 below, and
provided further, that the Executive may continue board service on the entities
listed on Exhibit A to this Agreement, in all such cases so long as such service
does not materially interfere with the Executive’s full time services to the
Company. The Executive’s position shall be based at the Company’s headquarters
in Bellevue, Washington.
2.
Term.

The term of the Executive’s employment with the Company under this Agreement
shall commence on the Effective Date and continue to the second anniversary of
the Effective Date (the “Original Term”) and renew and be automatically extended
for successive one-year terms (each, a “Renewal Term”) unless notice of
non-renewal is given by either party to the other party at least ninety (90)
days prior to the end of the Original Term or any Renewal Term. The Original
Term and any Renewal Terms are collectively referred to herein as the “Term.”
The “Termination Date” of the Executive’s employment under this Agreement shall
be the earliest to occur of:

1 For purposes of this Agreement, “Company” refers to T-Mobile US, Inc.;
provided, however, that for payroll and tax reporting purposes, the Executive
may also be an employee of T-Mobile USA, Inc.


2





--------------------------------------------------------------------------------

 


(a)
the end of the Term,

(b)
the termination date provided in the written notice delivered by the Executive
or the Company, as the case may be, pursuant to the provisions of paragraph 4,

(c)
the date of the Executive’s death or disability pursuant to the provisions of
paragraph 4, or

(d)
the date determined by mutual agreement.

3.
Compensation and Benefits.

During the Term, the Executive shall be compensated by the Company as follows:
(a)
Base Salary. The Executive shall be paid a base salary at an annual rate of
$1,666,667, which salary shall be earned and payable at such intervals in
conformity with the Company’s prevailing practice as such practice shall be
established or modified from time to time. The compensation committee of the
Board or a subcommittee thereof (the “Committee”) shall periodically review the
amount of the Executive’s salary and may increase, but not decrease, such salary
in its discretion.

(b)
Annual Performance Bonus. For each fiscal year of the Company during the Term
beginning on or after January 1, 2017, the Executive shall have the opportunity
to earn an annual lump sum cash performance bonus targeted at not less than
$3,333,333, with a maximum award equal to 200% of the target, to be determined
annually by the Committee based on performance goals established by the
Committee in accordance with standard Company practices after consultation with
the Executive. Such performance goals shall be established by the Committee
generally by no later than March 31 of the applicable performance year. Payment
of any performance bonus earned for a year shall be subject to the terms and
conditions of the applicable bonus plan and made after the Committee determines
performance results and at the same time as annual performance bonuses are paid
to other senior managers of the Company, generally as soon as practicable
following completion of the applicable performance year (but not later than
March 15 of the year following the applicable performance year). Except as
otherwise expressly provided by paragraph 5 below, the Executive must remain
continuously employed with the Company through the applicable bonus payment date
in order to earn the right to payment of the bonus, and any termination of
employment before such bonus payment date shall result in cancellation of any
right or entitlement to any such bonus. Notwithstanding any provision herein to
the contrary but subject to the provisions of paragraph 5 below, annual
performance bonus awards shall be under, and subject to the terms of, the
Incentive Plan, including provisions regarding treatment of any outstanding
awards in connection with a Change in Control Event, which terms shall be no
less favorable than applicable to all other Executive-Level Employees of the
Company.

(c)
Long-Term Incentive Awards. Within fifteen (15) days following the execution of
this Agreement, the Company shall grant to the Executive, under the Incentive
Plan, a one-time award of performance-based restricted stock units (“PRSUs”)
with respect to a number of shares of Company common stock equal to the quotient
of $3,000,000 divided by the average closing price of the Company’s common stock
for the 30 calendar-day period ending five business days prior to February 25,
2017, rounded up to the nearest whole share (such PRSUs, the “True-Up PRSUs”).
The True-Up PRSUs shall be subject to the same vesting schedule and other terms
and conditions



3







--------------------------------------------------------------------------------

 


(including, without limitation, performance goals) applicable to the award of
PRSUs granted to the Executive on February 25, 2017. In addition, for each
calendar year during the Term beginning on or after January 1, 2018, the Company
shall provide the Executive with a long-term incentive award or awards under the
Incentive Plan, on such terms as the Committee may determine that are no less
favorable than those applicable to, and at the same time(s) as, the awards
granted to the Company’s other Executive-Level Employees, in an aggregate target
value on the grant date of not less than $15,000,000 (the “Annual LTI Target
Value”), which shall be allocated as follows: (i) $3,000,000 of such Annual LTI
Target Value will be granted in the form of PRSUs (such $3,000,000, the
“Incremental PRSUs”); and (ii) with respect to the remaining $12,000,000 of such
Annual LTI Target Value, (A) one-third of such remaining Annual LTI Target Value
(or $4,000,000) shall be granted in the form of time-based restricted stock
units (“RSUs”) and (B) two-thirds of such remaining Annual LTI Target Value (or
$8,000,000) shall be granted in the form of PRSUs. For the avoidance of doubt,
and notwithstanding anything in this paragraph 3(c) to the contrary, (x) the mix
of such awards may be different for the Executive than for other Executive-Level
Employees, (y) long term incentive awards granted in accordance with this
paragraph 3(c) shall not give rise to a "Good Reason" event as defined in
paragraph 4(d)(i) below, and (z) no long-term incentive awards shall be granted
to the Executive during the period commencing on the date on which either the
Executive or the Company provides notice of the termination of the Executive’s
employment for any reason, and ending on the date on which the Executive’s
employment terminates; provided, however, that solely for purposes of this
clause (z), such notice shall not be deemed to have been given any earlier than
115 days prior to the date on which the Executive’s employment terminates.
(d)
Paid Time Off, and Other Benefits. During the term of this Agreement, the
Executive shall be eligible for Paid Time Off (PTO) according to the terms the
Company’s policies. As of the Effective Date, such policies include an
entitlement to 4.8 weeks of vacation per year. In addition, except as
specifically provided to the contrary in this Agreement, the Executive shall be
provided with benefits to the same extent and on the same terms as those
benefits are generally provided by the Company to its senior managers.
Notwithstanding anything herein to the contrary, the Executive shall not
participate in the Company’s Executive Continuity Plan or any other severance
plan or program, other than the right to receive severance benefits subject to,
and in accordance with, the provisions of paragraph 5 below.

(e)
Business Expenses. The Executive shall be reimbursed, in a manner consistent
with the policies of the Company, for all reasonable business expenses incurred
in the performance of Executive’s duties pursuant to this Agreement, to the
extent such expenses are substantiated in writing, and are consistent with the
general policies of the Company relating to the reimbursement of expenses of
Executive-Level Employees of the Company.

(f)
Deduction and Withholding. All compensation and other benefits to or on behalf
of the Executive pursuant to this Agreement shall be subject to such deductions
and withholding as may be agreed to by the Executive or required by applicable
law, rule or regulation or Company policy.

(g)
No Requirement for Continuation or Establishment of Benefits. Without intending
to limit the Company’s obligations made under this Agreement, nothing herein
contained shall be construed as requiring the Company to establish or continue
any particular benefit plan in discharge of its obligations under this
Agreement.



4







--------------------------------------------------------------------------------

 


(h)
Compensation Recoupment Policy. The Executive acknowledges and agrees that any
incentive compensation provided by the Company to the Executive under this
Agreement or otherwise may be subject to recovery by the Company under and in
accordance with the Company’s Executive Incentive Compensation Recoupment Policy
as adopted October 30, 2014, as amended from time to time.

(i)
Valuation and Tax Advice. During the Term and thereafter, whether before or
after the Executive’s termination of employment from the Company, in the event
that any payments or benefits from the Company to the Executive are or may
become subject to excise taxes under Section 4999 of the Code, within 20 days
after receiving a request for such assistance from the Executive, the Company’s
current independent public accounting firm, or such other nationally recognized
public accounting firm as the parties may mutually agree, may be engaged by the
Executive to provide valuation and tax advice to the Executive with respect to
payments and benefits that are or may become payable under this Agreement in
connection with a Change in Control Event. Such advice shall include the
provision of a report showing the amount of such excise taxes that may become
payable by or on behalf of the Executive, along with detailed supporting
calculations. All fees and expenses of such accounting firm shall be borne by
the Company.

4.
Termination.

(a)
Termination by Company for Cause. The Company may terminate the Executive’s
employment for “Cause” (as defined below in this paragraph 4(a)) immediately
upon written notice to the Executive. Such notice shall specify in reasonable
detail the nature of the Cause and the Termination Date. For purposes of this
Agreement and all Company plans, arrangements or programs in which the Executive
is or becomes a participant, “Cause” shall mean:

(i)
The Executive’s gross neglect or willful material breach of the Executive’s
principal employment responsibilities or duties,

(ii)
A final judicial adjudication that the Executive is guilty of any felony (other
than a law, rule or regulation relating to a traffic violation or other similar
offense that has no material adverse effect on the Company, DT or their
respective Affiliates),

(iii)
The Executive’s breach of any non-competition, non-solicitation or
confidentiality covenant between the Executive and the Company or any Affiliate
of the Company,

(iv)
Fraudulent conduct as determined by a court of competent jurisdiction in the
course of the Executive’s employment with the Company or any of its Affiliates,

(v)
The Executive’s unlawful discrimination, harassment, or retaliation, assault or
other violent act toward any employee or third party, or other act or omission,
in each case that in the view of the Board constitutes a material breach of the
Company’s written policies or Code of Conduct, or

(vi)
The material breach by the Executive of any other obligation which continues
uncured for a period of thirty (30) days after notice thereof by the Company or
any of its Affiliates. Notwithstanding the foregoing, no cure period shall be



5







--------------------------------------------------------------------------------

 


required if the breach is a recurrence of conduct that was the subject of a
prior notice under this paragraph 4(a)(vi) for which a 30-day cure period was
given.
The cessation of employment of the Executive shall not be deemed to be for Cause
unless and until there shall have been delivered to the Executive a copy of a
resolution duly adopted by the Board at a meeting of the Board called and held
for such purpose (after reasonable notice is provided to the Executive and the
Executive is given the opportunity, together with counsel, to be heard before
the Board), finding that, in the good faith opinion of the Board, the Executive
is guilty of the alleged conduct triggering termination for Cause.
(b)
Termination by Company Other Than For Cause. The Company shall have the right to
terminate the Executive’s employment for any reason or no reason by giving the
Executive written notice at least ninety (90) days in advance of the applicable
Termination Date, unless the Company and the Executive mutually agree to an
earlier or later Termination Date.

(c)
Termination by Executive Without Good Reason. The Executive may terminate his
employment without Good Reason (as defined in paragraph 4(d) below), upon
written notice to the Company at least ninety (90) days in advance of the
applicable Termination Date, unless the Company and the Executive mutually agree
to an earlier or later Termination Date.

(d)
Termination by Executive With Good Reason. The Executive may terminate his
employment with Good Reason, effective as of such date specified in the
Executive’s written notice to the Company described below, but not earlier than
the expiration of the applicable cure period, unless the Company and the
Executive mutually agree to an earlier Termination Date. For purposes of this
Agreement and all Company plans, arrangements or programs in which the Executive
is or becomes a participant, “Good Reason” shall mean any of the events listed
in subparagraphs (i) through (v) below, which occurs without the Executive’s
express written consent. In order to terminate his employment for Good Reason,
the Executive must notify the Company of the occurrence of the applicable event
in writing not more than ninety (90) days after the initial existence thereof.
If the Company does not cure such event within thirty (30) days after receipt of
such notice, the Executive may thereafter terminate his employment for Good
Reason within sixty (60) days after expiration of the Company’s cure period upon
written notice of such termination to the Company. The events which shall
constitute Good Reason are:

(i)
a material diminution in the Executive’s base compensation, annual performance
bonus target, or long-term incentive target or in the maximum potential amount
payable with respect to any annual bonus or long-term incentive award provided
for under this Agreement;

(ii)
a material diminution in the Executive’s authority, duties or responsibilities,
including, without limitation, any change in title or the appointment of any
person as a result of which the Executive ceases to be the Company’s sole CEO,
provided that it will not be Good Reason if, in connection with a Change in
Control Event, Executive reports to the Board rather than the Chairman of the
Board;

(iii)
a material diminution in the authority, duties or responsibilities of the
supervisor to whom the Executive is required to report (including a requirement
that the



6







--------------------------------------------------------------------------------

 


Executive report to a corporate officer or employee instead of reporting
directly to the Chairman of the Board);
(iv)
a change of fifty (50) miles or greater in the principal geographic location at
which the Executive must perform services; or

(v)
any other action or inaction that constitutes a material breach by the Company
or its successor company, as applicable, of this Agreement or any other
agreement under which the Executive provides services to the Company or the
successor company, as applicable.

(e)
Termination due to Death or Disability. The Executive’s employment pursuant to
this Agreement shall terminate automatically on the date of the Executive’s
death or disability. The Termination Date shall be, as applicable, the date of
the Executive’s death or the date of the Executive’s disability as determined by
the method provided below. For purposes of this Agreement, the Executive shall
be deemed to be disabled on the earlier of: (1) the date on which it is
medically determined by the Company (following review by its third party medical
and other advisors as determined appropriate by the Company in its discretion)
that the Executive is not capable of performing the services contemplated by
this Agreement and is not expected to be able to perform such services for an
indefinite period or for a period in excess of one hundred twenty (120) days; or
(2) if the Executive fails because of illness or other incapacity, to render the
services contemplated by this Agreement for a period of one hundred twenty (120)
consecutive days or any series of shorter periods aggregating to one hundred
fifty (150) days in any consecutive period of twelve (12) months, unless in
either case under clauses (1) or (2) above, with reasonable accommodation the
Executive could continue to perform his duties under this Agreement and making
these accommodations would not pose an undue burden on the Company as determined
by the Board.

5.
Effect of Termination.

(a)
Termination by Company for Cause; Termination by Executive Without Good Reason.
If the Executive’s employment with the Company is terminated (x) by the Company
for Cause pursuant to paragraph 4(a) above, (y) by the Executive without Good
Reason pursuant to paragraph 4(c) above or (z) as a result of non-renewal of the
Agreement by notice given by the Executive under paragraph 2 above, then the
Executive shall be entitled to receive:

(i)
An amount equal to his base salary at the rate then in effect, through the
Termination Date; plus

(ii)
PTO as accrued through the Termination Date; plus

(iii)
Any vested benefits or entitlements under any employee benefit plans of the
Company in which the Executive participates (e.g., vested 401(k) plan balances,
rights to COBRA continuation coverage under group medical plans, etc.), subject
to the terms and conditions of such plans.

The compensation and benefits set forth in clauses (i) through (iii) above are
referred to herein as the “Accrued Benefits.”


7







--------------------------------------------------------------------------------

 


(b)
Termination by Company Other Than For Cause; Termination by Executive With Good
Reason. If the Executive’s employment with the Company is terminated (x) by the
Company other than for Cause pursuant to paragraph 4(b) above, (y) by the
Executive with Good Reason pursuant to paragraph 4(d) above or (z) as a result
of non-renewal of the Agreement by notice given by the Company under paragraph 2
above (provided that, at the time of such non-renewal, the Executive is willing
and able to continue providing services to the Company on terms and conditions
substantially similar to those set forth in this Agreement), then the Executive
shall be entitled to receive:

(i)
The Accrued Benefits; plus

(ii)
A severance payment in an amount equal to two times the sum of (A) the
Executive’s annual rate of salary in effect immediately prior to the Termination
Date and (B) the Executive’s target annual performance bonus under paragraph
3(b) above for the fiscal year in which the Termination Date occurs; plus

(iii)
Any annual performance bonus under paragraph 3(b) above for the last fiscal year
of the Company preceding the Termination Date that is unpaid as of the
Termination Date, irrespective of whether the Executive is employed on the
normal payment date; plus

(iv)
A pro rata annual performance bonus under paragraph 3(b) above for the fiscal
year of the Company in which the Termination Date occurs, based on the number of
days in the fiscal year through the Termination Date divided by 365 and based on
actual performance results for the fiscal year in which the Termination Date
occurs (or, if the Termination Date occurs upon or within 24 months following a
Change in Control Event, based on target performance for the fiscal year in
which the Termination Date occurs); plus

(i)
For any long term incentive or other equity awards under the Incentive Plan, and
notwithstanding anything to the contrary in the applicable award agreement(s):

(A)
any outstanding award that is not subject to any performance vesting condition
as of the Termination Date (including any time-based RSUs) shall vest in full as
of the Termination Date, and

(B)
any outstanding award that is subject to any performance vesting condition as of
the Termination Date (including any PRSUs, except as otherwise set forth in
clause (C) below) will become earned and vested as of the Termination Date based
on the level of actual performance determined as if the applicable performance
period had ended as of the last trading day immediately preceding the
Termination Date; provided, however, that if the Termination Date occurs upon or
within 12 months following a Change in Control Event, such performance awards
(including any PRSUs, except as otherwise set forth in clause (C) below) shall
instead become earned and vested as of the Termination Date based on the greater
of (i) target or (ii) the actual level of performance determined as if the
applicable performance period had ended as of the last trading day immediately
preceding the Change in Control Event, in each case, with such vested and earned



8







--------------------------------------------------------------------------------

 


awards payable no more than 60 days following the applicable vesting date
(subject to any deferral of earned and vested awards elected by the Executive in
accordance with the terms of the applicable award agreement(s)).
(C)
With respect only to the True-Up PRSUs and the Incremental PRSUs, the
accelerated vesting provisions described in clause (B) above shall be subject to
the Executive’s satisfactory participation and cooperation in succession
planning (including, without limitation, the Executive’s cooperation in an
orderly transition of duties and responsibilities to his successor) after the
provision of notice of the termination of the Executive’s employment (i) by the
Company other than for Cause, (ii) by the Executive with Good Reason or (iii) as
a result of non-renewal of the Agreement by the Company (as applicable) and
continuing through and including the Termination Date. Whether the Executive has
provided such satisfactory participation and cooperation shall be determined by
the Committee in its good faith sole discretion.

The payments described in clauses (ii) through (v) above are conditioned on the
Executive, no later than sixty (60) days following the Termination Date
executing a Separation Agreement in substantially the form attached to this
Agreement as Exhibit B (subject to any modifications necessary or appropriate to
(I) indicate the specific amounts payable under each of clauses (i) thru (v)
above and (II) reflect changes in applicable law), and the seven day revocation
period provided for in such Separation Agreement having expired without
revocation. Such payments shall be made in a lump sum on the Termination Date
or, if later, within ten (10) days following the effectiveness of the Separation
Agreement, subject to any delay necessary to comply with Section 409A of the
Code, provided (A) the Executive is then in compliance with his ongoing
obligations to the Company set forth in the Restrictive Covenant and
Confidentiality Agreement referenced in paragraph 6 below, (B) the Separation
Agreement has become effective, (C) the amount payable under clause (iv) shall,
if such amount is based on actual performance for the fiscal year in which the
Termination Date occurs, be made at the same time other annual performance
bonuses are paid to executives after a determination of performance results by
the Committee (but no later than the 15th day of the third calendar month
following the end of the applicable fiscal year), and (D) the amount for
performance-based long-term incentive or other equity awards that are earned
based on performance or as a result of a Change in Control Event (as described
in clause (v) above) shall be payable at such time as provided in clause (v).
Notwithstanding the foregoing, if the aggregate period during which the
Executive is eligible to consider and revoke the Separation Agreement pursuant
to this Agreement begins in one calendar year and ends in the immediately
following calendar year, no payments under this paragraph 5(b) will be made
prior to the beginning of the second such calendar year (and any payments
otherwise payable prior thereto (if any) will instead be paid on the first
regularly scheduled Company payroll date occurring in the latter such calendar
year or, if later, on the first regularly scheduled Company payroll date
following the effectiveness of the Separation Agreement).
(c)
Death or Disability. If the Executive’s employment with the Company is
terminated due to the Executive’s death or disability under paragraph 4(e)
above, then the Executive (or, in case of death, the Executive’s beneficiary
under the applicable plan, or the Executive’s estate if there is no such
beneficiary) shall be entitled to receive:



9







--------------------------------------------------------------------------------

 


(i)
The Accrued Benefits; plus

(ii)
Any annual performance bonus under paragraph 3(b) above for the last fiscal year
of the Company preceding the Termination Date that is unpaid as of the
Termination Date; plus

(iii)
A pro rata annual performance bonus under paragraph 3(b) above for the fiscal
year in which the Termination Date occurs, at target and based on the number of
days in the fiscal year through the Termination Date divided by 365; plus

(iv)
For any long-term incentive or other equity awards under the Incentive Plan,
vesting of any outstanding awards shall be determined under and in accordance
with the terms of the Incentive Plan and applicable award agreement, which terms
shall be no less favorable than applicable to all other Executive-Level
Employees of the Company.

The payments described in clauses (ii) through (iv) above shall be made in a
lump sum as soon as practicable (but not more than sixty (60) days) after the
Termination Date.
(d)
Non-Duplication. Other than as described above in this paragraph 5, the
Executive shall not be entitled to any payment, benefit, damages, award or
compensation in connection with the Executive’s termination of employment, by
either the Company or the Executive, except as may be expressly provided in
another written agreement, if any, approved by the Board and executed by the
Executive and the Company. Neither the Executive nor the Company is obligated to
enter into any such other written agreement. The Executive shall not be entitled
to severance benefits under this Agreement except as provided in paragraphs 5(a)
through (c) above, and only to the extent provided in the applicable paragraph
(i.e., severance benefits shall not be payable under more than one paragraph
above).

(e)
No Mitigation; No Offset. In the event of any termination of employment under
this Agreement, the Executive shall be under no obligation to seek other
employment or to mitigate damages, and there will be no offset against amounts
due to the Executive under this Agreement for any reason, including without
limitation, on account of any remuneration attributable to any subsequent
employment that the Executive may obtain.

(f)
Certain Definitions. For purposes of this Agreement, the following terms shall
have the following meanings:

(i)
“Affiliate” means any entity currently existing or subsequently organized or
formed that directly or indirectly controls, is controlled by or is under common
control with a named organization, or any entity in which the named organization
holds a controlling interest, whether through the ownership of voting
securities, member interests, by contract or otherwise. For this purpose,
“control” shall be deemed to exist when more than 50% of the voting power for
the election of the directors (or similar governing body) of the entity or of
the capital stock (or other equity interests) of the entity is owned, directly
or indirectly, by another person, or other entity.



10







--------------------------------------------------------------------------------

 


(ii)
“Change in Control Event” means the occurrence of a “Change in Control” as
defined under the T-Mobile US, Inc. 2013 Omnibus Incentive Plan (or any
successor plan thereto).

(iii)
“Executive-Level Employee” means an “executive officer” of the Company (as
defined in Rule 16a-1(f) under the Securities Exchange Act of 1934).

(iv)
“Incentive Plan” means the T-Mobile US, Inc. 2013 Omnibus Incentive Plan, as in
effect from time to time (and any successor plan thereto).

(g)
Payments in Cash. Unless otherwise specifically indicated, all payments under
paragraph 5 of this Agreement will be made in cash.

6.
Restrictive Covenant and Confidentiality Agreement.

As a condition of Executive’s employment with the Company, Executive has signed
the Company’s Restrictive Covenant and Confidentiality Agreement, in the form
attached to this Agreement as Exhibit C and the terms of which are incorporated
by reference herein. To the extent the Restrictive Covenant and Confidentiality
Agreement suggests that (a) Executive’s duties are other than as described in
this Agreement, (b) Executive is not entitled to severance, or (c) there is no
other agreement besides the Restrictive Covenant and Confidentiality Agreement,
the provisions of this Agreement will control. Notwithstanding any other
provision of the Restrictive Covenant and Confidentiality Agreement to the
contrary, the duration of the post-termination “Restricted Period” as defined in
the first sentence of paragraph 4 of such Agreement is increased from one year
to two years and the last sentence of paragraph 4 of such Agreement is deleted.
Further notwithstanding anything in the Restrictive Covenant and Confidentiality
Agreement to the contrary, Executive understands that (i) nothing contained in
the Restrictive Covenant and Confidentiality Agreement will prohibit Executive
from filing a charge with, reporting possible violations of federal law or
regulation to, participating in any investigation by, or cooperating with any
governmental agency or entity or making other disclosures that are protected
under the whistleblower provisions of applicable law or regulation; (ii) nothing
in the Restrictive Covenant and Confidentiality Agreement is intended to or will
prevent Executive from communicating directly with, cooperating with, or
providing information (including trade secrets) in confidence to, any federal,
state or local government regulator (including, but not limited to, the U.S.
Securities and Exchange Commission, the U.S. Commodity Futures Trading
Commission, or the U.S. Department of Justice) for the purpose of reporting or
investigating a suspected violation of law, or from providing such information
to Executive’s attorney or in a sealed complaint or other document filed in a
lawsuit or other governmental proceeding; and (iii) pursuant to 18 USC Section
1833(b), Executive will not be held criminally or civilly liable under any
federal or state trade secret law for the disclosure of a trade secret that is
made: (A) in confidence to a federal, state, or local government official,
either directly or indirectly, or to an attorney, and solely for the purpose of
reporting or investigating a suspected violation of law; or (B) in a complaint
or other document filed in a lawsuit or other proceeding, if such filing is made
under seal.
7.
Responsibilities Upon Termination.

Upon the termination of his employment by the Company for whatever reason and
irrespective of whether or not such termination is voluntary on his part, the
Executive agrees that all papers, notes, documents, files, records, computer
data, programs, tools, models, keys, pass cards, identification cards, and other
items, furnished by the Company or created by the Executive or others in the
course of work done by or on the behalf of the Company, including


11







--------------------------------------------------------------------------------

 


all duplicates and copies of such materials, are the property of the Company.
The Executive agrees to return all the Company property to the Company at the
conclusion of employment or earlier at the Company’s request. The Executive also
agrees to return all property of the Company’s clients and customers and all
documents and records containing information obtained from clients and customers
at the conclusion of employment or earlier at the Company’s request.
8.
Tax Matters.

(a)
280G. In the event any payment, benefit or distribution of any type to or for
the benefit of the Executive, whether paid or payable, provided or to be
provided, or distributed or distributable pursuant to the terms of this
Agreement or otherwise to the Executive under this Agreement or otherwise
constitutes a “parachute payment” under Section 280G of the Internal Revenue
Code of 1986, as amended (the “Code”), the amount payable to the Executive shall
be either (a) paid in full, or (b) paid after reduction by the smallest amount
as would result in no portion thereof being subject to the excise tax under
Section 4999 of the Code, whichever of the foregoing amounts, taking into
account the applicable federal, state and local income taxes and the excise tax
under Section 4999 of the Code, results in the receipt by the Executive, on an
after-tax basis, of the greater net value, notwithstanding that all or some
portion of such payment amount may be taxable under Section 4999 of the Code.
Unless the Company and the Executive otherwise agree in writing, all
determinations required to be made under this paragraph 8(a), including the
manner and amount of any reduction in the Participant’s payments hereunder, and
the assumptions to be utilized in arriving at such determinations, shall be made
in writing in good faith by the accounting firm serving as the Company’s
independent public accounting firm immediately prior to the event giving rise to
such payment (the “Accounting Firm”); provided, however, that no such reduction
or elimination shall apply to any non-qualified deferred compensation amounts
(within the meaning of Section 409A of the Code) to the extent such reduction or
elimination would accelerate or defer the timing of such payment in manner that
does not comply with Section 409A of the Code. For purposes of making the
calculations required by this paragraph 8(a), the Accounting Firm may make
reasonable assumptions and approximations concerning the application of Sections
280G and 4999 of the Code. The Company and the Executive shall furnish to the
Accounting Firm such information and documents as the Accounting Firm may
reasonably request to make a determination under this paragraph 8(a). The
Accounting Firm shall provide its written report to the Committee and the
Executive which shall include information regarding methodology. The Company
shall bear all costs the Accounting Firm may reasonably incur in connection with
any calculations contemplated by this paragraph 8(a). The Executive and the
Company shall cooperate in case of a potential Change in Control Event to
consider alternatives to mitigate any Section 280G exposure, although the
Company cannot guaranty any such alternatives will be available or approved by
the Company and neither the Executive nor the Company shall be obligated to
enter into them.

(b)
409A. To the extent that any payment or benefit due to the Executive under this
Agreement provides for the payment of non-qualified deferred compensation, the
intent of the parties is that payments and benefits under this Agreement comply
with Section 409A of the Code (“Section 409A”) and, accordingly, to the maximum
extent permitted, this Agreement shall be interpreted and be administered to be
in compliance therewith. Notwithstanding anything contained herein to the
contrary, to the extent required in order to avoid accelerated taxation and/or
tax penalties under Section 409A, the Executive shall not be considered to have
terminated employment



12







--------------------------------------------------------------------------------

 


with the Company for purposes of this Agreement, no Termination Date shall be
deemed to have occurred, and no payment otherwise due upon a termination of
employment shall be due to the Executive under this Agreement, until the
Executive would be considered to have incurred a “separation from service” from
the Company within the meaning of Section 409A. Any payments described in this
Agreement that are due within the “short-term deferral period” as defined in
Section 409A shall not be treated as deferred compensation unless applicable law
requires otherwise. Each amount to be paid or benefit to be provided to the
Executive pursuant to this Agreement that constitutes deferred compensation
subject to Section 409A shall be construed as a separate identified payment for
purposes of Section 409A. Notwithstanding anything to the contrary in this
Agreement (whether under this Agreement or otherwise), to the extent that any
payments to be made upon the Executive’s separation from service would result in
the imposition of any individual penalty tax imposed under Section 409A, the
payment shall instead be made on the first business day after the earlier of (i)
the date that is six (6) months following such separation from service and (ii)
the Executive’s death. Notwithstanding anything contained herein to the
contrary, to the extent required in order to avoid accelerated taxation and/or
tax penalties under Section 409A, amounts reimbursable to the Executive under
this Agreement shall be paid to the Executive on or before the last day of the
year following the year in which the expense was incurred and the amount of
expenses eligible for reimbursement (and in-kind benefits provided to the
Executive) during any one year may not affect amounts reimbursable or provided
in any subsequent year.
9.
General.

(a)
Survival. The covenants of the Executive and the Company in this Agreement and
in the agreements referenced herein, including but not limited to the covenants
imposed upon the Executive in the Restrictive Covenant and Confidentiality
Agreement, shall survive the Termination Date.

(b)
Notices. Unless and until some other address has been designated, all notices,
consents, demands and other communications provided for by or relating to this
Agreement shall be addressed as follows and shall be in writing and shall be
deemed to have been given at the time the same is delivered in person or is
mailed by registered or certified mail:

To the Company:
Dave Miller
Executive Vice President, General Counsel and Secretary
T-Mobile US, Inc.
12920 SE 38th St
Bellevue, Washington 98006


To the Executive:
John Legere
Chief Executive Officer
T-Mobile US, Inc.
12920 SE 38th St
Bellevue, Washington 98006




13







--------------------------------------------------------------------------------

 


Either party wishing to change the address to which notices, requests, demands
and other communications under this Agreement shall be sent shall give written
notice of such change to the other party.
(c)
Dispute Resolution. Except for any claims arising out of, or relating to, the
Restrictive Covenant and Confidentiality Agreement attached hereto, any
controversy, claim or dispute arising out of or relating to the Executive’s
employment with the Company either during the existence of the employment
relationship or afterwards, and including, but not limited to, any common law or
statutory claims for wrongful discharge, discrimination or unpaid compensation,
shall be resolved exclusively by arbitration in King County, Washington.
Arbitration shall be conducted in accordance with the now prevailing commercial
arbitration rules of the American Arbitration Association (the “AAA”), with one
arbitrator designated in accordance with those rules. The parties agree to abide
by all decisions and awards rendered in such proceedings. Such decisions and
awards rendered by the arbitrator shall be final and conclusive and may be
entered in any court having jurisdiction thereof as a basis of judgment and of
the issuance of execution for its collection. All such controversies, claims or
disputes shall be settled in this manner in lieu of any action at law or equity;
provided, however, that nothing in this paragraph 9(c) shall be construed as
precluding the Company from bringing an action for injunctive relief or other
equitable relief. In any such dispute, the prevailing party shall be entitled to
its or his attorneys’ fees and costs, in addition to any other relief that may
be awarded. The exclusive venue for claims arising out of, or related to, the
Restrictive Covenant and Confidentiality Agreement, shall be the state and
Federal courts of King County, Washington.

(d)
Governing Law. This Agreement shall be exclusively governed by and interpreted
under the laws of the State of Washington.

(e)
Waiver. The waiver or failure of either party to insist in any one or more
instances upon performance of any term, covenant or condition of this Agreement
shall not be construed as a waiver of future performance of any such term,
covenant or condition, but the obligations of either party with respect to such
term, covenant or condition shall continue in full force and effect. No course
of dealing shall be implied or arise from any waiver or series of waivers of any
right or remedy hereunder.

(f)
Severability. Each provision of this Agreement shall be interpreted where
possible in a manner necessary to sustain its legality and enforceability. If
any provision of this Agreement shall be unenforceable or invalid under
applicable law, such provision shall be limited to the minimum extent necessary
to render the same enforceable or valid. The unenforceability of any provision
of this Agreement in a specific situation, or the unenforceability of any
portion of any provision of this Agreement in a specific situation, shall not
affect the enforceability of

(i)
that provision or portion of provision in another situation or

(ii)
the other provisions or portions of provisions of this Agreement if such other
provisions or the remaining portions could then continue to conform with the
purposes of this Agreement and the terms and requirements of applicable law.

(g)
Amendments. This Agreement shall not be amended orally, but only by a written
instrument executed only by the Chairman of the Board or the Chair of the
Compensation Committee of the Board, on the one hand, and the Executive, on the
other.



14







--------------------------------------------------------------------------------

 


(h)
Entire Agreement. This Agreement, along with any other agreements expressly
incorporated by reference herein, embody the entire agreement and understanding
between the parties with respect to the subject matter hereof and supersedes all
prior oral and written agreements and understandings between the Company and the
Executive with respect to the subject matter hereof, including, without
limitation, the Original Agreement and the prior related term sheet. To the
extent the provisions of this Agreement are inconsistent with the terms of any
underlying compensation plan or program, including without limitation any annual
performance bonus plan or the Incentive Plan, the terms of this Agreement shall
control.

(i)
Free and Voluntary Act. The Executive agrees that he is entering into this
Agreement as a free and voluntary act and that he has been given adequate time
to decide whether or not to sign the Agreement and signs it only after full
reflection and analysis. The Executive further acknowledges that the Executive
has been given an opportunity to obtain an attorney’s independent counsel and
advice, and that the Executive has read and understands the complete Agreement.
Each party agrees that they have cooperated in the drafting and preparation of
this Agreement; any construction of this Agreement shall not be construed
against any party as drafter.

(j)
Indemnification. The Executive shall be covered by the Company’s indemnification
provisions and directors and officers insurance policies generally applicable to
Company executives and directors. Subject to the terms and conditions of such
provisions and policies, these provisions and policies shall continue to apply
to the Executive after any termination of employment with respect to his service
prior to termination of employment, on the same basis as for other former
officers and directors.

(k)
Legal Fees. The Company shall promptly reimburse the Executive for his legal
fees incurred in connection with this Agreement, and any agreement referenced
herein, including, without limitation applicable grant agreements, the NDA
agreement and the prior related term sheet, not to exceed $25,000, upon
reasonable documentation.

(l)
Binding Effect: Successors. This Agreement shall inure to the benefit of and
shall be binding upon the Company and its successors, assigns and legal
representatives and the Executive, his heirs and legal representatives. The
Company will cause any successor following a Change in Control Event to assume
Company’s obligations under this Agreement, and failure to do so shall
constitute a material breach of this Agreement unless otherwise agreed to by the
Executive and the successor company. The Executive may not assign, transfer, or
otherwise dispose of this Agreement, or any of his other rights or obligations
hereunder (other than his rights to payments hereunder, which may be transferred
only by will or by the laws of descent and distribution), without the prior
written consent of the Company, and any such attempted assignment, transfer or
other disposition without such consent shall be null and void.

(m)
Counterparts. This Agreement may be executed in two or more counterparts, each
of which shall be deemed to be an original but all of which together shall
constitute one and the same instrument. The execution of this Agreement may be
by actual or facsimile signature.

(n)
Authority and Ratification. The Company represents that it has obtained all
approvals, including Board and Compensation Committee approvals, required to
enter



15







--------------------------------------------------------------------------------

 


into and perform its obligations under this Agreement, and that no other
agreements would prevent or conflict with the Company entering into this
Agreement.
[Signature Page Follows]


16







--------------------------------------------------------------------------------

 




IN WITNESS WHEREOF, the parties have executed this Agreement effective as of the
date first above written.
T-Mobile US, Inc.


By: /s/ Teresa A. Taylor    
Teresa A. Taylor, Chair, Compensation Committee of the Board of Directors




Executive






/s/ John Legere    
John Legere




17







--------------------------------------------------------------------------------






EXHIBIT A
Permitted Board Service
[see attached]


































A-1







--------------------------------------------------------------------------------

Non-California
Over 40 Single Termination






EXHIBIT B
SEPARATION AGREEMENT
[see attached]






B-2







--------------------------------------------------------------------------------








EXHIBIT C
Restrictive Covenant and Confidentiality Agreement
[see attached]



















